Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US15/67100, filed on 12/21/2015.
Claims 33-44, 46-48 and 49-52 are currently pending in this patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 11/27/2020), Applicants filed a response and an amendment on 01/18/2021, amending claims 33-44, 46-47 and 48, canceling claim 45, and adding new claims 49-52 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. 
	Claims 33-44, 46-48 and 49-52 are present for examination.
Applicants' arguments filed on 01/18/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



Claim 50 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In the present instance, claim 50 recites “bacteria encodes a nitrogenase enzyme”. The metes and bounds of the term “bacteria encodes a nitrogenase enzyme” are not clear to the Examiner because an enzyme is encoded by a gene or cDNA, but not by bacteria, rendering the metes and bounds of the term unclear and confusing. The rejection could be overcome by replacing the phrase by “bacteria comprises a nitrogenase enzyme” Clarification and correction is required. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 34 (depends on claim 33), 35-47 and 48 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s cancelation of claims and persuasive arguments. 

Maintained-Claim Rejection – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;

reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 33-44, 46-47 and 48 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Huhnke et al. (Isolation and characterization of novel Clostridial species, WO 2008/028055 A2, publication 03/06/2008, see IDS) in view of Franklin et al. (Fuel chemical production from oleaginous yeast, US 2011/0252696 A1, publication 10/20/2011, see IDS), Lee et al. (Microorganism variants having hydrocarbon producing ability and method for producing hydrocarbon using the same, US 2013/0130344 A1, publication 05/23/2013, see IDS), Leschine et al. (Systems and methods for producing biofuels and related materials. US 2007/0178569 A1, publication 08/02/2007, see IDS) and Davis et al. (Evaluation of wheat stillage for ethanol production by recombinant Zymomonas mobilis. Biomass and Bioenergy 29 (2005) 49–59) is maintained, and new claims 49-50 and 51-52 are included in this rejection. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Regarding 33-44, 46-48, 49-50, and 51-52, Huhnke et al. teach a cell culture medium comprising iron (Fe+2) as Fe(NH4)2(SO4)2.6H2O, sodium chloride (NaCl), KH2PO4, magnesium as MgSO4.7H2O (20 g/L) and molybdenum as Na2MoO4.3H2O (0.02 g/L) wherein the media is prepared with mineral solution  comprising sodium chloride (NaCl) (80 g/L) and KH2PO4 (10 g/L), magnesium as MgSO4.7H2O (20 g/L), CaCl2.2H20 (4 g/L), KCl (10 g/L), NH4Cl (100 g/L); trace metal solution comprising iron as (Fe(NH4)2(SO4)2.6H20, nitroloacetic acid, MnSO4,7H2O, CoCl2.6H2O, ZnSO4.7H2O, CuCl2.2H2O, NiCl2.6H20 and  molybdenum as Na2MoO4.2H2O phosphate (page 8, para 2), vitamin solution, yeast extract; MES (2N-morpholinoethansulfonic acid) and reducing agent and distilled H2O to 1000 ml (page 11, lines 5-8, 25; page 12, line 1; and  Table 1-4), wherein said culture media is for culturing of an acetogenic microorganism of genus Clostridium ragsdalei of ATCC No. BAA-622 at a pH 6.0 (page 7, para 5, page 11, para 1), and a composition for producing ethanol, a bioalcohol or bioethanol, comprising a source of CO, and Clostridium ragsdalei, wherein said source of CO is syngas (claims 1-2). Huhnke et al. also teach that the bioethanol production could also be produced from lignocellulosic biomass (page 1, para 3-4, page 6, para 1). Huhnke et al. further teach ATCC culture medium 1754 (page 7, para 5) can be used to culture acetogenic bacteria Clostridium ragsdalei of ATCC No. BAA-622 anaerobically (page 10, para 2, page 11, para 1), wherein said ATCC culture medium 1754 comprises chemicals including nitrilotriacetic acid (page 7, line 22-23, see, appendix 1). Claim 50 is included in this rejection because the acetogenic Clostridium ragsdalei comprises endogenous nitrogenase gene encoding nitrogenase enzyme (see, evidential reference GenBank Accession No. WP_065076963, nitrogenase [Clostridium ragsdalei], created on 06/23/2016, as Appendix A). 
Huhnke et al. do not teach using Na2HPO4 in the culture medium (for part of claims 34-35, 45-46 and 48), using N2 gas as a sole source of nitrogen  (for claims 33, 37-38, 44, and 47), and a molar ratio of Na2HPO4, KH2PO4, and NaCl is 1:1.2:1.5 (for claim 34), a molar ratio of Na2HPO4, KH2PO4, is 1:1.2 (for claim 48), and FeSO4.7H2O, Ethylenediaminetetraacetic acid, Co(NO3)2.6H2O but indeed teach using  CoCl2.6H2O, and Na2B4O7.10H2O in the culture medium (for claim 35, 46), a phosphate source (for claim 39) and using a bacterium genus Zymomonas (for claim 33) and species Z. mobilis (for claims 37) and a specific Zymomonas mobilis ZM4 strain (for claim 38), . However, it would have been obvious to substitute CoCl2.6H2O of Huhnke et al. with Co(NO3)2.6H2O, a very common and well known Co (cobalt) salt to a person of ordinary skill in the art (POSHITA) because both are Co (cobalt) salt having same characteristics of the cobalt present in the culture medium to obtain better result of the growth and fermentation of microorganism for producing  ethanol, which is an expensive biofuel, and a POSHITA would do so because producing ethanol is commercially, industrially and financially beneficial.
However, Franklin et al. teach a medium formulation for culturing oleaginous yeast Yarrowia lipolytica comprising KH2PO4, Na2HPO4, MgSO4.7H2O, (NH4)2SO4, Fe(Cl)3.6H2O (para 80, 112) and Ethylenediaminetetraacetic acid (EDTA) (para 309), and (NH4)2SO4 (para 109-111) and a process for producing fuels, hydrocarbons and oleochemicals (para 7). Franklin et al. do not teach a medium comprising a molar ratio of Na2HPO4, KH2PO4, and NaCl is 1:1.2:1.5 (for claims 34 & 45), a molar ratio of Na2HPO4 and KH2PO4, is 1:1.2 (claim 48), using CuSO4.5H2O, and Na2B4O7.10H2O in the culture medium (for claim 34 and 46) and using N2 gas as a sole source of nitrogen (for claims 33, 37-38, 44, and 47), and using a bacterium genus Zymomonas (for claim 33) and species Z. mobilis (for claims 37) and a specific Zymomonas mobilis ZM4 strain (for claim 38).
However, Lee et al. teach a culture medium for culturing E. coli microorganism comprising chemicals including KH2PO4, (NH4)2HPO4, MgSO4.7H2O, FeSO4 .7H2O, CaCl2, ZnSO4.7H2O, MnSO4.4H2O, CuSO4.5H2O, (NH4) 6Mo7O24.4H2O, FeSO4.7H2O and Na2B4O7.10H2O (para 75), and a process for producing hydrocarbon, an expensive biofuel using said E. coli microorganism (claim 1, para 3-6). 
Lee et al. do not teach a culture medium comprising a molar ratio of Na2HPO4, KH2PO4, and NaCl is 1:1.2:1.5 (for claims 34 & 45), a molar ratio of Na2HPO4 and KH2PO4, is 1:1.2 (claim 48), and using N2 gas as a sole source of nitrogen (for claims  33, 37-38, 44, and 47), and using a bacterium genus Zymomonas (for claim 33) and species Z. mobilis (for claim 37), and a specific Zymomonas mobilis ZM4 strain (for claim 38).
However, Leschine et al. teach   a culture medium for culturing Clostridium phytofermentans and Zymomonas mobilis (para 12-13, 15-16 and 67) comprising chemicals including NaHCO3, NH4Cl, NaH2PO4.H2O, K2HPO4, and KH2PO4; electrolytes, e.g., KCl, and NaCl; minerals including MgSO4, MnSO4.H2O, FeSO4.7H2O, CaCl2.2H2O, CoCl2. 6H2O, ZnCl2, CuSO4.5H2O, AlK(SO4)2.12H2O, H3BO3, Na2MoO4, NiCl2.6H2O, and Na2MO4.2H2O, chelating agents include, e.g., nitrilotriacetic acid, and culturing said Clostridium phytofermentans and Zymomonas mobilis microorganism under atmospheric nitrogen, which contains 80% nitrogen gas (para 42, 90, 93, 95-96) with full headspace, wherein the solubility of N2 gas is 20 mg/L, which is about 0.1 mM (see, LennTech as Appendix 1) and a process for producing ethanol from lignocellulosic biomass (abstract, claims 1-39). 
Leschine et al. do not teach using a bacterium of a specific Zymomonas mobilis ZM4 strain (for claim 38).
However, Davis et al. teach evaluation of wheat stillage, a lignocellulosic biomass (when dissolved in solution is a lignocellulosic lysate) for ethanol production by recombinant Zymomonas mobilis ZM4 strain, and further teach carbohydrates (hemicellulose and cellulose) comprise approximately 50% (w/w) of the total components of stillage, and conversion of the hemicellulose and cellulose to fermentable sugars and then to ethanol, which has the potential to 2SO4 at 100oC for 5.5 h and produced 18 g/L xylose, 11.5 g/L arabinose and 6.5 g/L glucose from 120 g/L stillage, and further hydrolysis using enzymes increased the release of glucose by 61%, and the fermentation of hydrolysate supplemented with glucose 10 g/L, by recombinant Zymomonas mobilis ZM4(pZB5), produced 11 g/L of ethanol after 70 h and further suggests that Z. mobilis ZM4(pZB5) may be a suitable candidate for the fermentation of both glucose and xylose in stillage acid hydrolysates (see, abstract). 
Before, the effective filing date, it would have been obvious to a person of ordinary skill in the art (POSHITA), at the time of the invention was made to combine the teachings of Huhnke et al. Franklin et al. Lee et al. Leschine et al. and Davis et al. to modify the culture medium of Huhnke et al. by adding Ethylenediaminetetraacetic acid (EDTA) as taught by Franklin et al.,  adding  Na2B4O7.10H2O (para 75) as taught by Lee et al. and substituting CoCl2.6H2O of Huhnke et al. with Co(NO3)2.6H2O, a very common and well known Co (cobalt) salt because both are Co (cobalt) salt having same characteristics of the cobalt present in the culture medium to obtain better result of the growth and fermentation of microorganism as taught by Huhnke et al. in the culture medium of Huhnke et al. and using atmospheric nitrogen as a sole nitrogen source as taught by Leschine et al. and substituting Clostridium ragsdalei, an ethanologenic bacteria of Huhnke et al. with the Zymomonas mobilis strain, an ethanologenic bacteria as taught by Leschine et al. and substituting Zymomonas mobilis strain of Leschine et al. with a better Zymomonas mobilis strain ZM4 as taught by Davis et al. and modify the process of producing ethanol from lignocellulosic biomass as taught by Huhnke et al. in view of the teachings of Franklin et al. Lee et al. and Leschine et al. and Davis et al. in order to grow Zymomonas mobilis 2PO4, Na2HPO4 and NaCl- 1:1.2:1.5 or KH2PO4  and Na2HPO4- 1:1.2 in terms of optimum growth of the microorganism as claimed (claims 2 and 24) and NOT to include soluble nitrogen compounds in the culture medium as lacking soluble nitrogen compounds  in the culture medium, which is just an optimization process in order to optimize said 3 or 2 chemicals to get optimum growth of the microorganism or optimize without soluble nitrogen source in the culture medium in term of the growth of the microorganism and ethanol production after fermentation because optimization is a matter of routine experimentation in the absence of unexpected results to obtain better results in terms of enhanced microbial biomass and ethanol production, which is well known in the art. It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
 One of ordinary skilled in the would have been motivated to have a superior quality of culture medium in order to culture said microorganism for producing ethanol, a biofuel, which is commercially, industrially and financially beneficial. One of ordinary skilled in the art would have been further motivated using Zymomonas mobilis ZM4 strain to produce increased amount of  bioethanol from glucose or biomass (see, Davis et al.), a fuel alcohol production from cheap substrate lignocellulosic biomass hydrolysate, which is commercially, industrially and financially beneficial. One of ordinarily skilled artisan would have had a reasonable expectation of success because Leschine et al. and Davis et al. successfully produce ethanol from prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Arguments:
Applicants state in the response filed on 01/18/2021, that  in view of the amendments made to the claims, this rejection is no longer applicable to the claims now in the application, and reconsideration and withdrawal of the rejection under 35 U.S.C. § 103 are requested.
Response:
This is not found persuasive because there is no substantial amendment to independent claim 33 and the arguments are just cursory arguments without analysis of the rejection, and thus, the rejection is maintained.
Arguments filed on 12/18/2020:
Applicants argue that without further evidence the Office Action asserts "[i]t would have been also obvious to one of ordinary skill in the art to calculate a molar ratio of chemicals such as KH2PO4, Na2HPO4, and NaCl - 1:1.2:1.5 in terms of optimum growth of the microorganism as claimed in the culture medium, which is just an optimization process." Page 9. Applicants submit that nowhere do the cited references teach a composition having each of the above components, much less relative molar ratios of the components in a single composition. Applicants further submit that the use of the optimization rationale is improper as presently supported in view of recent Federal Circuit decisions. In In re: Stephan Company the Federal Circuit explains that simply "[s]tating that a person of ordinary skill in the art would have arrived at the claimed invention through routine optimization falls short of [the] standard." The Patent Office must explain "why it would have been routine optimization to arrive at the claimed 
Response:
This is not found persuasive because the concentration or ratio of KH2PO4, Na2HPO4, and NaCl - 1:1.2:1.5, which are the components of phosphate buffer saline, which is extensively  used every laboratory in the world and a skilled artisan knows well how to make such buffer with such ratio of concentrations, and widely used in the prior art. The examiner believes that patentability of the claimed invention is not relied on the components of phosphate buffer saline of concentration in the ratio of 1:1.2:1.5. Therefore, it would have been obvious to one of ordinary skilled in the art to 1) calculate a molar ratio of chemicals of phosphate buffer saline such as KH2PO4, Na2HPO4 and NaCl- 1:1.2:1.5 or KH2PO4  and Na2HPO4- 1:1.2 in terms of optimum growth of the microorganism as claimed (claims 2 and 24), which is just an optimization process in order to optimize said 3 or 2 chemicals to get optimum growth of the  It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971). Therefore, the rejection is maintained.

New-Claim Rejection – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 33, 36-38, 49 and 50 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over Huhnke et al. (Isolation and characterization of novel Clostridial species, WO 2008/028055 A2, publication 03/06/2008, see IDS) in view of Hugh G. Lawford (A new approach to improving the performance of Zymomonas in continuous ethanol fermentation. Applied Biochemistry and Biotechnology 17, 203-219 (1988)), and Davis et al. (Evaluation of wheat stillage for ethanol production by recombinant Zymomonas mobilis. Biomass and Bioenergy 29 (2005) 49–59, see PTO892).
iron (Fe+2) as Fe(NH4)2(SO4)2.6H2O, sodium chloride (NaCl), KH2PO4, magnesium as MgSO4.7H2O (20 g/L) and molybdenum as Na2MoO4.3H2O (0.02 g/L); trace metal solution comprising iron as (Fe(NH4)2(SO4)2.6H20, nitroloacetic acid, MnSO4,7H2O, CoCl2.6H2O, ZnSO4.7H2O, CuCl2.2H2O, NiCl2.6H20 and  molybdenum as Na2MoO4.2H2O (0.02 g/L); phosphate (page 8, para 2), vitamin solution, yeast extract; MES (2N-morpholinoethansulfonic acid) and reducing agent and distilled H2O to 1000 ml (page 11, lines 5-8, 25; page 12, line 1; and  Table 1-4), and a composition for producing ethanol, a bioalcohol or bioethanol, comprising a source of CO, and Clostridium ragsdalei, wherein said source of CO is syngas (claims 1-2). Huhnke et al. also teach that the bioethanol production could also be produced from lignocellulosic biomass (page 1, para 3-4). Huhnke et al. further teach ATCC culture medium 1754 (page 7, para 5) can be used to culture acetogenic bacteria Clostridium ragsdalei of ATCC No. BAA-622 anaerobically (page 10, para 2, page 11, para 1), wherein the anaerobic state means completely devoid of oxygen (O2), but contains 10% hydrogen gas, 10% CO2 gas and 80-85% nitrogen (N2) gas (see, evidence of David J. Hentges,  1996, Medical Microbiology (Book). 4th Edition, Chapter 17 as Appendix), and thus, in anaerobic state of culture, if culture medium does not contain NH4 salt, nitrogen (N2) gas would be regarded as sole nitrogen source. 
Claim 50 is included in this rejection because the acetogenic Clostridium ragsdalei comprises endogenous nitrogenase gene encoding nitrogenase enzyme (see, evidential reference GenBank Accession No. WP_065076963, nitrogenase [Clostridium ragsdalei], created on 06/23/2016, see as Appendix A). 
Huhnke et al. do not teach using a phosphate source (for claim 39) in the culture medium and using a bacterium genus Zymomonas (for claim 33), species Z. mobilis (for claims 37), and a specific Zymomonas mobilis ZM4 strain (for claim 38).
However, Hugh L. Lawford teaches a new approach to improving the performance of Zymomonas in continuous ethanol fermentation and the ethanologenic bacterium Zymomonas mobilis is recognized as an alternative process organism for fuel alcohol (ethanol) production than tradition yeast S. cerevisiae. Hugh L. Lawford also teaches that in batch and continuous  fermentations, the advantage of replacing yeast by Zymomonas relates 10% higher fermentation efficiency (product yield), whereas  in high cell density, closed type continuous system, (operating with cell recycle), the superior kinetic properties of Zymomonas can be exploited to affect about a five-fold improvement in volumetric productivity (see, abstract). Hugh L. Lawford further  teaches that when the production of ethanol was carried out in batch or continuous fermentation cultured in a medium comprising phosphate as sodium phosphate, with nitrogen gas at 30oC, pH 5.5 and agitation of 200 rpm, wherein the cultures were purged with nitrogen gas of which the rate is 0.3 v/v/m, the growth of Zymomonas mobilis increased significantly at pH 5.5 to 6.0, which is associated with increased ethanol production  (pg 207, para 3 and Fig.1), wherein the culture medium comprises MgSO4.7H20; FeSO4.7H2O, citric acid calcium pantothenete, biotin, sodium phosphate, KCl (Pg 207, para 2). Hugh L. Lawford also teach use of inexpensive 
However, Davis et al. teach evaluation of wheat stillage, a lignocellulosic biomass (when dissolved in solution is a lignocellulosic lysate) for ethanol production by recombinant Zymomonas mobilis ZM4 strain, and further teach carbohydrates (hemicellulose and cellulose) comprise approximately 50% (w/w) of the total components of stillage, and conversion of the hemicellulose and cellulose to fermentable sugars and then to ethanol, which has the potential to significantly increase the efficiency of the process of producing ethanol from lignocellulosic biomass. The hydrolysis of stillage to fermentable sugars using 2% (v/v) H2SO4 at 100oC for 5.5 h and produced 18 g/L xylose, 11.5 g/L arabinose and 6.5 g/L glucose from 120 g/L stillage, and further hydrolysis using enzymes increased the release of glucose by 61%, and the fermentation of hydrolysate supplemented with glucose 10 g/L, by recombinant Zymomonas mobilis ZM4(pZB5), produced 11 g/L of ethanol after 70 h and further suggests that Z. mobilis ZM4(pZB5) may be a suitable candidate for the fermentation of both glucose and xylose in stillage acid hydrolysates (see, abstract). 
Claim 50 is included in this rejection because the ethanologenic bacterium Zymomonas mobilis M4 strain comprises endogenous nitrogenase gene encoding nitrogenase enzyme (see, evidential reference GenBank Accession No. AAV90448, nitrogenase molybdenum-iron protein alpha chain [Zymomonas mobilis subsp. mobilis ZM4=ATCC 31821, created on 06/23/2016, see as Appendix B,). 

One of ordinary skilled in the would have been motivated to have a superior quality of culture medium with various ingredients in order to culture said microorganism for producing ethanol, a biofuel, which is commercially, industrially and financially beneficial. One of ordinary skilled in the art would have been further motivated using Zymomonas mobilis ZM4 strain to produce increased amount of  bioethanol from glucose or biomass (see, Davis et al.), a fuel alcohol production from cheap substrate lignocellulosic biomass hydrolysate, which is commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Davis et al. successfully produce ethanol from lignocellulosic biomass using a selective culture medium by culturing a Zymomonas mobilis or specific Zymomonas mobilis ZM4 strain microorganism. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Conclusion
Status of the claims:
Claims 33-44, 46-48 and 49-52 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on  Monday thru Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656